      Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 1 of 30




                           DECLARATION OF GARRETT ROE


      I, Garrett Roe, being of lawful age and duly sworn upon oath, submit this

Declaration in accordance with 28 U.S.C. 1746. I have personal knowledge of the facts

herein.


          1. I am currently employed as General Counsel for Secretary of State Scott

             Schwab. I represented the Secretary of State in Fish v. Kobach, 16-2105, and

             Bednasek v. Kobach, 15-9300 filed separately in the District Court of Kansas

             and then consolidated. I have knowledge of the district court litigation in

             both cases as I personally participated in defending the Secretary. I also

             reviewed the time sheets Plaintiffs’ counsel submitted with their request for

             attorneys’ fees and expenses.

          2. During the majority of the district court litigation and initial appeal of the

             preliminary injunction, the Secretary of State was represented primarily by

             Secretary of State Kobach and myself. We both had other duties to attend to,

             in addition to the litigation. Prior to this litigation, I had primarily been

             engaged in brief writing. At times, other attorneys with the Secretary of State

             assisted with litigation for discrete periods of time, usually having been

             assigned to specific tasks. During the summer of 2017, another attorney was

             hired who also worked on the case through and after trial. Secretary of State

             Kobach took nearly all of the depositions, while I sat next to him.

             Occasionally another attorney would attend a deposition as well. At trial and


                                               1                           EXHIBIT C
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 2 of 30




   during preparation for trial, for example, we had three attorneys and two

   assistants, each with specifically assigned tasks to avoid unnecessary

   duplication of effort, although all three attorneys attended every day of trial.

   A fourth attorney also sat at in the front row of trial but did not participate in

   the trial.

3. During the district court proceedings, I had the opportunity to make

   observations regarding Plaintiffs’ conduct of the litigation and staffing. As to

   the latter, I believe that only one attorney presented at the preliminary

   injunction hearing for the Fish plaintiffs, although several attorneys billed to

   attend. Additionally, four Bednasek attorneys attended the Fish Preliminary

   Injunction hearing and are billing for that time. On conference calls,

   generally one attorney from Plaintiffs’ side took the lead and spoke. At

   depositions, normally one attorney took the deposition, while others are

   billing for listening in or attending (e.g., the Von Spakovsky depositions

   where three additional attorneys billed for the Fish Plaintiffs in addition to

   the taking attorney.

4. At the trial, the Fish Plaintiffs’ counsel divided witnesses so that each

   attorney would have a certain number of witnesses to examine. On many

   trial days, this resulted in multiple attorneys not examining witnesses yet

   billing to sit in the courtroom nevertheless. For example, Doug Bonney

   submitted a bill for sitting through the entire trial; yet he only did a short

   examination of Plaintiff Wayne Fish. Sophia Lakin billed for all 7 days of

   trial. Yet, she only examined two witnesses, Marge Ahrens and Lorraine

   Minnite, both appearing in the first four days of the trial. At least two of the

                                     2
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 3 of 30




   Fish Plaintiffs’ attorneys attended the entire trial although they examined no

   witnesses.

5. For the Bednasek Plaintiffs, Mark Johnson conducted a brief examination of

   nearly every witness at trial. The only witness Mr. Johnson put on himself

   was Parker Bednasek, the plaintiff in that case. This court’s order on

   consolidating the trial was, in part, to reduce costs. Yet, Mr. Johnson billed

   this case as if he was doing an entire seven day trial on his own. No other

   Bednasek attorney examined a single witness at trial, although Mr. Woods

   attended and billed for every day, and Mr. Emert attended and billed for

   multiple days. Assuming I am reading the billing statements correctly, the

   only time Mr. Johnson and Mr. Woods are not billing for the entire day of

   every day of trial, is the sixth day (March 13, 2018), when Mr. Johnson

   arrived at 3:30 p.m.

6. An attorney in our office prepared a chart showing trial participation.

7. Because of my knowledge of the district court litigation, I was asked to review

   the time sheets submitted by Plaintiffs’ counsel. I was under time pressure to

   review the thousands of billing entries submitted. This was an extremely

   arduous and time-consuming task made more difficult by Plaintiffs’ decision

   to submit the records by timekeeper rather than by task and to not provide

   electronic versions of the documents. We asked Plaintiffs’ counsel to

   reformat the records to make it easier to review but we were informed they

   had “no obligation to format or sort [their] time entries according to [our]

   preferences.” I eventually was able to get our IT staff to convert some of the

   records electronically which I then had to manually reformat further to make

                                    3
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 4 of 30




   them somewhat usable. The Dechert records would not convert to a format

   that was usable without manually retyping the entire billing sheet. The

   Emert Fagan billing sheets could not be formatted into a usable format given

   the way they reported their time.

8. Another difficulty was that many time entries are vague, failing to specifically

   state to what specific task the work was assigned. In many instances it was

   not possible to tell what the billed work was for or which portion of the work

   was billed to which task when multiple entries were included in one billing

   line. One example was the use of the term in the billing records, “continue

   oversee” some task. The billing statements do not indicate who was being

   overseen or why. Yet in multiple places, large blocks of time were included

   under this entry.

9. In addition to the vagueness of the entries, the time records reflect a lot of

   duplication of effort between the attorneys with them drafting, revising,

   reviewing and analyzing each other’s work and spending substantial time on

   meetings with each other, and emailing each other. Searching through the

   Fish Plaintiffs’ billing statements, the term “revise” and “review” were

   included multiple times by multiple attorneys as they would “review” and/or

   “revise” each other’s work.

10. The Fish Plaintiffs’ counsel also spent a lot of time on the phone. It appears

   that some or all of the attorneys had a “weekly” team call for which they

   would bill. The Fish Plaintiffs also appear to bill for conference calls using

   multiple attorneys, whether it is a call with opposing counsel or the court.



                                     4
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 5 of 30




11. Plaintiffs’ counsel routinely objected to requests for extension of time which

   under local protocols are to be agreed to, often necessitating emails,

   conference calls and written responses that were unnecessary. For example,

   searching the Dechert attorneys’ billing statements with the term “exten,” it

   results in this term being found in billing requests for approximately 20.90

   hours totaling $6,783. Sometimes this term is included with other tasks

   making it impossible to discern how much time was spent on discussing

   extensions of time or drafting documents related to those extensions as

   opposed to other matters. See e.g. Neil Steiner entry on 3/2/16 (including,

   inter alia, “review and revise response to motion for extension”); Rebeca

   Kahan Waldman entry on 3/2/2016 (“communications regarding extensions

   of time); Angela M. Liu on 3/2/16 (including, inter alia, “review and revise

   motion for extension of time and discovery deadline emails”), Rebecca Kahan

   Waldman on 4/22/16 (including, inter alia, “revise opposition to motion for

   extension”). This request also includes time spent drafting their own,

   unopposed, motions. See e.g. Angela M. Liu on 7/14/16 (including, inter

   alia, “revised request for extension of time”), Rebecca Kahan Waldman on

   7/15/16 (including, inter alia, “finalize motion for extension of time”).

12. Plaintiffs’ counsel spent a significant amount of time attempting to unseal

   Kris Kobach’s deposition testimony, after this court’s final judgment. These

   attempts appears to be requested for political purposes rather than for

   purposes of the case itself given that the trial was over and the billing

   statements indicate contact with the media in attempting to obtain the

   deposition tape. For example, it appears, although it cannot be stated with

                                     5
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 6 of 30




   certainty given the way Plaintiffs’ counsel organized their billing, that Orion

   Danjuma spent over 125 hours attempting to unseal Kris Kobach’s deposition

   after the district court case had ended, including correspondence with the

   press about the tape. See e.g. Orion Danjuma entry on 7/23/2018

   (“correspondence on disclosure of Kobach deposition tapes to press and

   LWV individuals affected by case”). The billing statements indicate that the

   Dechert attorneys spent at least 13.1 hours totaling over $4,000 on this

   endeavor as well. See e.g. Tharuni A. Jayaraman entry on 9/4/2018. It

   appears that Dale Ho is also attempting to bill for this. See e.g. Dale Ho

   entry at 9/27/2018. The Fish Plaintiffs’ billing statements include a lot of

   this time in 2018. The term “unseal” itself results in a return of 200 hours,

   but as noted earlier, it cannot be discerned how much exactly was spent on

   these efforts.

13. It appears that Dechert counsel has billed for at least 33.5 hours looking for

   plaintiffs based on what I can discern from the billing statements, which

   includes two trips to Kansas City. See e.g. Angela Liu entries on 2/11/2016

   (“Continue to search for and interview plaintiffs.”). ACLU attorneys appear

   to have done this as well. See e.g. Sophia Lakin entry on 11/25/2015 (“Draft

   emails to A Zivarts re client contacts and details & f/up emails re same”).

14. Mr. Johnson billed for work in Brown v. Kobach, a state court case. He also

   billed for commenting on a state regulation.

15. The Bednasek Plaintiffs’ counsel appear to have billed for time reviewing the

   ACLU’s files, increasing, not decreasing the costs of litigation which was part

   of the purpose to consolidating these cases. Bednasek Plaintiffs’ counsel,

                                     6
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 7 of 30




   Samantha Wenger in particular, seems to have billed six minutes on

   numerous occasions for nothing more than PACER notices entering her

   inbox. This was despite the fact that it appears that a paralegal with Dentons

   was downloading all of the documents off PACER anyway and also billing for

   that.

16. Doug Bonney alone has submitted a bill for $142,000 in this case, claiming

   320 hours at a high hourly rate.

17. On the Bednasek case, Curtis Woods and Paul Davis did not appear to

   contribute much necessary work for the litigation. According to the time

   sheets he submitted, Paul Davis spent time giving press interviews, meeting

   with Democratic Party activists, sitting on calls with multiple counsel, and

   reviewing documents drafted by other counsel. Curtis Woods’ primary

   contributions seemed to be (1) working on the class certification which this

   Court determined to be unnecessary, (2) reading nearly every document filed

   in the two cases but many times not indicating that he did any work on those

   documents beyond reviewing them and occasionally revising them, and (3)

   attending the trial and hearings. Mr. Woods does indicate he did some work

   on summary judgment, mostly reviewing and preparing for trial, but as

   noted, he examined no witnesses. Mr. Davis also has entries mentioning

   summary judgment but does not appear to do any substantive work.

   Similarly, Mark Emert billed for the trial, but I do not recall which witnesses

   he examined, if any.




                                      7
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 8 of 30




18. Mr. Johnson, Ms. Walrath, and Mr. Wood appear to have prepared for a trial

   that was moved from June 2017, then duplicated much of that work for the

   2018 trial. See Dentons entries in late 2016 through Spring 2017.

19. Given the limited time available for the review, the amount of billing entries

   to be reviewed, that they were kept by timekeeper rather than by task, and

   the vague nature of the entries, we also employed search terms to try to

   figure out how much time was being spent on various tasks in the billing

   sheets that could be converted to accommodate such inquiry. The attached

   charts reflect these efforts. As just one example, using the search term

   “Complaint,” returns that Fish Plaintiffs’ counsel used that term in entries for

   a total time of 137.9 hours fora cost of approximately $44,000.00. This is not

   the actual time spent or the amount billed for working on the Complaint and

   Amended Complaint, it is only the results of a search term. At times the

   billing sheets referencing work on the Complaint is collapsed into a single

   entry with other tasks. There are also numerous references to the term

   “pleadings” which do not demonstrate what documents are being reviewed,

   revised, or drafted. See e.g. Rebecca Kahan Waldman entry on 2/10/2016

   (2.40 hours on “Call regarding status of briefs; review draft of pleadings); Id.

   on 2/16/2016 (1.50 hours to “Review drafts of pleadings; correspondence

   regarding upcoming filings.”); 2/17/2016 (2.50 hours to “Revise drafts of

   pleadings.”). The term “pleadings” for Dechert attorneys returns 20.10 hours

   and totals $7,979.50. It also would not include any entries or research that

   did not include the term “complaint.” If I understand their billing statements

   correctly, they are seeking what appears to be over 100 hours and likely

                                     8
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 9 of 30




   between $40,000 and $50,000 to draft a Complaint and add one count, that

   they lost, to that Complaint. Again, had they organized and presented the fee

   request by specific task, the numbers would certainly have been more

   transparent. Only Plaintiffs’ counsel knows how much time they spent on

   this task alone.

20. The charted items reflect that Plaintiffs’ counsel spent a lot of time litigating

   about litigating rather than trying to focus on resolving the issue at hand, as

   per the frequent references in the billing records to “sanction,” “compel,”

   “contempt,” and “strike.” In total, these terms result in $111,762.20 in fees.

   As discussed previously, it is impossible to gauge how much time was

   actually spent on these tasks in total as the billing statements are not

   itemized by task. Counsel could be seeking more or less than this amount.

   Fish Plaintiffs’ counsel should know the exact amount.

21. In these cases, Fish Plaintiffs’ counsel filed multiple motions for sanctions, to

   compel, or to strike. Some were successful and some were not.

      a. Plaintiffs seek recovery on two motions on which this Court already

          issued awards. (Dkt #355, Dkt #554). First, in Docket #355,

          Magistrate O’Hara acknowledged Plaintiffs’ counsel sought attorney’s

          fees but declined to award them when requested. See id. at 1

          (acknowledging fees were sought but granting request for sanctions not

          in the form they seek). That motion also included Fish Plaintiffs’ failed

          motion to remove confidential designations and for which Plaintiffs

          now seek compensation as well. It is unclear from the billing

          statements how much time Fish Plaintiffs’ counsel seeks related to this

                                      9
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 10 of 30




         motion and corresponding litigation, but a rough estimate appears to

         be Ho (entries between 4/3/2017 and 5/22/2017 for 10.74 hours

         ($5,370), Lakin (entries between 12/14/2016 and 6/20/2017 for 11.71

         hours) ($2,810.40), Danjuma (entries between 1/22/2017 and

         7/12/2017 for 134.57) ($33,642.50), Carpenter (entries between

         1/23/2017 and 5/22/2017 for 18.68 hours) ($2,054.80); Dechert

         attorneys over 116 hours for $31,570.70 (intermittent entries between

         12/15/2016 and 6/30/2017). Again, this is a rough estimate and likely

         lower than the time Plaintiffs’ counsel is seeking given the numerous

         vague “calls” that also appear throughout these dates. ACLU Plaintiffs’

         fee request should be reduced by at least $75,448.40 for this litigation.

      b. Additionally, Plaintiffs are seeking to either be compensated a second

         time or asking for fees they should have asked for, but did not, in their

         prior contempt motion. On April 5, 2019, Plaintiffs’ counsel filed with

         this Court a “Notice of Satisfaction of Award of Contempt Fees and

         Costs” that an agreement on paying the fees associated with that

         motion had been agreed to and paid. Dkt. #575. Plaintiffs’ counsel

         agreed that “this award has been satisfied.” Id. Yet, Plaintiffs’ billing

         statements seem to request some of these fees again, as well as fees

         that either were or should have been requested as part of that original

         fee award. Mr. Ho states that he excluded from his billing 32.76 hours

         he already sought from this court. See Doc. 581-1, Ex. A, Ho. Decl

         Again, because the billing is not sorted by task, the best that I was able

         to do was to compare the dates of his original motion against the dates

                                    10
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 11 of 30




         that appear to match entries in the current motion. When adding the

         hours based on the entries, I identified that I believe to be the entries

         requested in his original motion, Dkt Entry 529-1, p17, but totaling

         33.30 hours in this billing statement. His instant billing statement

         purports to omit only the same 32.76 hours he originally requested, not

         the 33.30 hours I calculate based on the billing statements. If I am

         reading his billing statement correctly, this is a $270 discrepancy,

         likely due to the number of decimal points in these billing statements

         compared to the prior request. However, Mr. Ho also appears to

         include entries after May 2, 2018 that he included in his prior Reply

         Brief to this Court. See Dkt. No. 539, p. 13 (request for 5.8 hours of

         work for $2,610 on the Contempt Reply Brief). That same number of

         hours is again requested in this billing statement, and does not appear

         to be omitted from the total, and even requested at the higher $500

         rate than he was previously awarded by this Court. That equates to

         $2,900 sought in the instant motion in addition to the $270

         discrepancy. See Ho entries at 6/5/2018, 6/8/2018. I would note that

         Mr. Ho’s initial request to this Court did not include an entry for

         6/6/2018 like his current submission does, however, the total hours for

         the two submissions are equal. Mr. Danjuma appears to include some,

         but not all, hours previously compensated as well. Compare Danjuma

         entry at 11/8/2017, 11/9/2017, 12/8/2017 (3.69 hours) ($922) to 529-1,

         p.18. Mr. Danjuma also appears to request other fees related to the

         prior motion that he did not previously request. See Danjuma entries

                                    11
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 12 of 30




         4/18/2018, 5/13/2018-5/22/2018 (8.75 hours) ($2,187.50) (fees

         related to contempt order and dismissing 10th Circuit appeal of fees

         grant). Sophia Lakin seeks time for work on the Reply brief in the prior

         motion (4.50 hours) ($1,080) and the 10th Circuit motion (0.86 hours)

         ($206.40) for which she was already compensated by the prior fee

         award. See Lakin entries at 5/3/2017, 5/22/2017, 6/19/2017,

         6/20/2017. Ms. Lakin also includes multiple entries for “litigation

         team calls” on the same dates as the prior fee request. See e.g. entries

         on 11/8/2017, 12/8/2017, 1/3, 2017, 4/25/2018. Mr. Bonney includes

         time for which he was previously compensated. Compare Bonney

         entries 12/8/2017, 1/8/2017, 4/24/2018, 4/25/2018 (2.6 hours for

         $1,300) with Dkt Entry 529-1, pp. 19-21. Finally, Lila Carpenter does

         not include fees requested in the initial motion, but seeks time spent on

         the Reply for which Plaintiffs were already compensated. See

         Carpenter entries at 6/7-2018-6/12/2018 (7.87 hours for $865.70).

         Dechert attorneys likewise appear to seek compensation for this prior

         contempt briefing. The May 7, 2018 submittal to this Court included

         dates between 9/20/2017 and 3/20/2018. See Dkt. # 529-4, pp 14-16.

         Several entries on the current timesheets either match the entries on

         the prior time sheets seem to be time that should have been included

         on those time sheets. Rebecca Waldman was editing a letter on 10/2

         and 10/3/2017 (1.8 hours for $900), the same dates that Mr.

         Jayaraman was editing a letter for which he received compensation in

         the prior motion. See Dkt 529-4, p. 14. On November 8, 2017 , Angela

                                    12
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 13 of 30




         Lieu entered .7 hours ($175) for a weekly conference call and

         “strategiz[ing] regarding motion to compel and upcoming trial.” She

         did not include this time on the prior fee request. In various entries

         between 11/13-11/30, Dechert attorneys Ho, Waldman, Mortimer and

         Liu appear to be seeking reimbursement for time spent on the motion

         to compel and motions for sanctions that was previously awarded (7

         hours for $1,825.50). While this time did not appear on the prior fee

         request, that may be because Mr. Steiner told this court that he

         “limited the request for reimbursement to the time spent by the core

         team of Dechert attorneys . . . and am not seeking reimbursement for

         time spent by other Dechert attorneys, notably time spent by such

         other attorneys participating in conference calls . . . and reviewing and

         editing the papers.” Dkt. 529-4, ¶ 20. Plaintiffs’ counsel further seeks

         compensation for the time they spent drafting their fees motion,

         although they did not include that time on their prior court

         submissions. See entries for Liu, Jayaraman, Waldman, Steiner

         between 4/25/2018 and 8/1/2018 (19.88 hours for $6,071.98). A

         conservative estimate is that Plaintiffs’ counsel is seeking to recover

         $17,704.08 which should have been provided for in the settlement

         agreement, the notice of which was filed on 4/5/2019 with this court,

         Dkt. #575.

      c. Plaintiffs are attempting to bill for a number of discovery related

         motions involving former Defendant Secretary Nick Jordan. Mr.

         Jordan was dismissed from this case and Defendant Schwab should not

                                    13
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 14 of 30




          be required to pay fees in relationship to those discovery disputes. See

          Dkt. #201, 202, 212 (order).

       d. Plaintiffs seek compensation in relation to filing a motion to compel

          documents involving Tabitha Lehman which they lost. See Dkt #233,

          234, 243, 247. This should not be recoverable.

       e. Other motions to strike involve litigation before the 10th Circuit and

          expert witness designations. Plaintiffs were successful on the 10th

          Circuit motion to strike and partly, but not wholly, successful on

          motions to strike involving expert reports.

       f. Finally, Plaintiffs also improperly seek compensation for the filing a

          motion to quash deposition notices of their own Plaintiffs. See Dkt.

          #164.

 22. Fish Plaintiffs’ counsel billed a lot of time related to Revenue Secretary

    Jordan, who was dismissed by the Court. Bednasek Plaintiffs’ counsel billed

    for time spent related to Jamie Shew, whom they dismissed. These are

    different defendants altogether, and Plaintiffs did not prevail against them.

    Although it is difficult to tell from the time entries, based on key word

    searching and reviewing, the best I can approximate is that the following

    billing is requested regarding Secretary Jordan: Dechert attorneys between

    33.3 and 73.80 hours for $14,125 to $27,325, Dale Ho 2.49 hours for $1,245,

    Danjuma 19.87 for $4,967.50, Carpenter 1.21 hours for $133.1, Lakin 6.82

    hours for $1,636.80, Molly Rugg 2.25 hours for $247.50. Doug Bonney

    appears to have billed 112.5 hours involving Secretary Jordan through his

    motion to dismiss ($56,250 requested). It is not clear based on the entries

                                      14
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 15 of 30




    how many more hours were billed in relation to Secretary Jordan. There are

    numerous vague entries to which it is possible or likely Plaintiffs’ counsel is

    performing tasks involving former Secretary Jordan. See e.g. Danjuma

    3/31/2016 (“Discuss PoC and voter ID case”), 4/1/2016 (“Discuss reply brief

    with VRP team at lunch”), 4/3/2016 (“Draft reply”); see Lakin entry at

    4/11/2016 (“review defs’ discovery requests”) (note that Secretary Jordan

    served discovery requests on 4/11/2016, see Dkt. #87), 4/21/2016

    (“review/draft responses to defs’ discovery requests”) (note Secretary Jordan

    served requests on 4/21/2016), 4/29/2016 (Review/draft responses to defs’

    discovery requests & prep production”). Secretary Kobach did not serve

    much discovery on Plaintiffs. Thus, nearly all time spent by Plaintiffs’

    counsel responding to discovery requests would have been in response to

    requests from Secretary Jordan as evidenced by this Court’s docket sheet. To

    give an idea using key word searches, the term “discovery” appears in 104.09

    hours of Sophia Lakin’s billing requests. Secretary Jordan was dismissed on

    August 29, 2016. See Dkt. #212. Prior to that date, the term “discovery”

    totaled 78.78 hours, or ¾ of the discovery time requested. Dale Ho includes

    the term “discovery” in hourly billing statements at 41.69 hours, but prior to

    August 29, 2016, the number of hours that included the term “discovery”

    equaled 36.16 hours, nearly the entirety of the time that term was entered.

    The term “discovery” appears in 474.2 hours worth of billing items equaling

    $169,246. Yet, the 296.8 hours for $119,225 of that occurred on August 29,

    2016 or prior, approximately 70%. Only Plaintiffs’ counsel would know how



                                     15
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 16 of 30




    much they spent on discovery and motion litigation with Secretary Jordan as

    they did not provide that in a way that we could examine it.

 23. Some verifiable, noncompensable matters such as conducting interviews

    with the press and other media contacts (Paul Davis, Angela Lieu, Orion

    Danjuma and others), for meeting with Democratic Party activists (e.g., Will

    Lawrence, Paul Davis), and even for cases other than Fish or Bednasek (e.g.,

    Mark Johnson) appear in the statements. Sophia Lakin and Angela Liu seek

    to bill the Secretary for Kansas Open Records Act requests.

 24. Other matters that seem to not be necessary can also be found in the billing

    statements. In Bednasek, two of the original Plaintiffs were dismissed (only

    one survived). They also billed for their TRO motion, which they lost and

    billed for work on a preliminary injunction motion, including preparation for

    oral argument, up to the time they withdrew their motion the same day.

    They also billed to amended their Complaint four times. Bednasek Plaintiffs

    billed for time was spent on a default judgment motion and a motion to

    strike.

 25. I observed Emily Zhung had billing entries reflecting that she had worked

    continuously on this matter for 28 hours and 21 minutes on 2/12/18, 21

    hours and 31 minutes billed on 7/11/18, 16 hours and 10 minutes billed on

    10/5/17.

 26. Although this was a bench trial, Fish Plaintiffs spent a lot of time on motions

    in limine and Daubert-related motions which were only partially granted.

    Plaintiffs used video depositions where regular depositions would have

    sufficed. Some of these items are reflected in the attached chart.

                                     16
Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 17 of 30




 27. Plaintiffs deposed Bryan Caskey several times, using as the reason that Mr.

    Caskey submitted a new declaration.

 28. Both Plaintiffs bill for experts they did not use. Danjuma bills for time spent

    with an expert never used. Bednasek spent significant time in litigation,

    depositions and preparation for Michael Smith who never testified at trial.

    The Bednasek Plaintiffs appear to have billed for discovery they

    contemplated but never served.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 15, 2021.

                                           /s/ GARRETT ROE________
                                          Garrett R. Roe




                                     17
                           Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 18 of 30


Trial Participation Chart
                         Examined a witness/Presented (Y), Billed but no examination (N), some interaction with court (SI)
            Day 1   Day 1    Day 1      Day 1      Day 2      Day 2     Day 2     Day 2       Day 3       Day 3      Day 3     Day 3
 Attorney   Mar 6   Mar 6   Mar 6       Mar 6      Mar 7 Mar 7 Mar 7              Mar 7       Mar 8       Mar 8      Mar 8     Mar 8
             AM      PM      Hours       Fee        AM          PM      Hours      Fee          AM         PM        Hours      Fee
Ho            Y       SI       8      $4,000.00      N           SI       8     $4,000.00        SI         N           8    $4,000.00
Bonney        N       N       8.6     $4,300.00      N           Y       8.3    $4,150.00        N          N          8.3   $2,075.00
Lakin         N       N       5.25    $1,260.00      Y           N       9.25   $2,220.00        N          N         8.93   $2,143.20
Danjuma       Y       Y       8.37    $2,092.50      SI          N       7.8    $1,950.00        N          N         7.17   $1,792.50

Steiner      N        SI       16      $8,000.00      N         SI       16     $8,000.00       SI         N          15     $7,500.00
Waldman      N        N        11      $5,500.00      N         SI      12.5    $6,250.00       SI         Y         14.5    $7,250.00
Liu          Y        N       14.6     $3,650.00      SI        Y       17.2    $4,300.00       Y          N         17.3    $4,325.00
Ha           N        Y        17      $4,080.00      N         N       13.5    $3,240.00       N          N         13.5    $3,240.00
Mortimer     N        N        14      $2,730.00      N         N        14     $2,730.00       N          N          12     $2,340.00
Jayaraman    N        N        16      $3,120.00      N         N        14     $2,730.00       N          N          16     $3,120.00

Johnson      Y        Y       11.5     $5,750.00      Y         Y        8      $4,000.00       Y          Y         8.5     $4,250.00
Woods        N        N         9      $4,500.00      SI        N        8      $4,000.00       N          N         8.5     $4,250.00
Emert        N        N        7.1     $2,130.00      N         N       7.2     $2,160.00       N          N         6.9     $2,070.00
                         Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 19 of 30



                            Examined a witness/Presented (Y), Billed but no examination (N), some interaction with court (SI)
            Day 4   Day 4    Day 4      Day 4       Day 5       Day 5       Day 5        Day 5          Day 6       Day 6     Day 6
            Mar 9   Mar 9    Mar 9      Mar 9      Mar 12      Mar 12      Mar 12        Mar 12        Mar 13      Mar 13     Mar 13
             AM      PM      Hours       Fee         AM           PM       Hours          Fee            AM          PM       Hours
  Ho          N       Y        8      $4,000.00       SI           Y        8.25       $4,125.00           Y          Y        9.5
Bonney        N       N       8.8     $4,400.00       N            N         8.2       $2,050.00           N          N        9.8
 Lakin        Y       Y       9.5     $2,280.00       N            N          9        $2,160.00           N          N        8.33
Danjuma       N       SI      7.9     $1,975.00       N            SI         7        $1,750.00           N          N        8.72

  Steiner    SI      N         12      $6,000.00       SI         SI        13         $6,500.00         N          N          12
 Waldman     Y       N        8.2      $4,100.00       N          N         12         $6,000.00         N          N          7
    Liu      N       N        10.1     $2,525.00       Y          Y        14.3        $3,575.00         N          N          10
    Ha       N       N        16.6     $3,984.00       N          Y         12         $2,880.00         N          N         14.5
 Mortimer    N       N         14      $2,730.00       N          N         11         $2,145.00         N          N          16
Jayaraman    N       N         10      $1,950.00       N          N         8.5        $1,657.50         N          N           8

 Johnson     SI      Y        10       $5,000.00       Y          Y         9.5        $4,750.00         N          SI         2.2
  Woods      N       N        8.5      $4,250.00       N          N         9.5        $4,750.00         SI         SI         9.7
  Emert      N       N         0         $0.00         N          N         7.7        $2,310.00         N          N           0
                        Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 20 of 30



                       Examined a witness/Presented (Y), Billed but no examination (N), some interaction with court (SI)
  Day 6               Day 7             Day 7                    Day 7                             Day 7
 Mar 13               Mar 19           Mar 19                    Mar 19                           Mar 19
   Fee                 AM                PM                      Hours                              Fee
  4750        Ho        SI                 Y                       8.5                           $4,250.00
$2,450.00   Bonney      N                 N                        8.6                           $4,300.00
$1,999.20    Lakin      N                 N                        6.5                           $1,560.00
$2,180.00   Danjuma     N                 N                         7                            $1,750.00

$6,000.00   Steiner     Y                   Y                      8                              $4,000.00
$3,500.00 Waldman       N                   N                      0                                $0.00
$2,500.00     Liu       N                   N                     8.2                             $2,050.00
$3,480.00     Ha        N                   N                     18.5                            $4,440.00
$3,120.00 Mortimer      N                   N                      11                             $2,145.00
$1,560.00 Jayaraman     N                   N                      11                             $2,145.00

$1,100.00   Johnson     Y                   Y                      9.5                            $4,750.00
$4,850.00    Woods      N                   N                       9                             $4,500.00
  $0.00      Emert      N                   N                       0                               $0.00
       Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 21 of 30




        Time Spent that includes the terms “Review,” Revise,” “Edit,” or
        “Proof” By Fish Plaintiffs

        Another way that Fish Plaintiffs’ counsel is overlawyering this case is their

seemingly endless amounts of reviewing, revising, editing, and proofing others’ work.

An example of this over-lawyering can be seen from how they drafted their initial

Complaint. The Complaint is 33 pages long and Mr. Ho claims to be an expert in the

field of voting rights litigation. From December 10, 2015 through December 13, 2015,

Mr. Ho spent 17.75 hours “revis[ing]” the complaint, as well as some unknown portion

of time “review[ing] lit memo.” He then came back to “revis[ing] the complaint” along

with the “pi motion” for 8 hours on February 5, 2016.1 Then one week later on

2/12/2016, Mr. Ho spent another 1.0 hours “revis[ing]” the Complaint. Then on

12/17/16, Mr. Ho spent another 2.61 hours “revis[ing]” the Complaint. Followed the

next day “finaliz[ing]” and “fil[ing]” the complaint, as well as some of that unknown

time “discussing expert reports.” In total, in just Mr. Ho’s time sheets, he spent an

unknown time between 8.66 hours and 23.68 hours “revising” and then “finalizing” and

“filing” the original Complaint. For these actions, Mr. Ho alone is requesting between

$4,330 (assuming 0 time spent on February 5, 2016) and $11,840 (assuming 8 hours

spent on that date) to file the first document in this case.

     But in addition to Mr. Ho’s reviewing and revising, over the next two month period,

Mr. Steiner, Ms. Waldman, Ms. Liu, Mr. Bonney, Mr. Danjuma, and Ms. Lakin all took




1
 Like the vast majority of the billing from Fish counsel, we have no idea how much time was given to
which task.

                                                    1
         Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 22 of 30




turns “review[ing]” and/or “revis[ing]” the Complaint, in addition to other tasks related

to the Complaint.

         Waldman entries (11.6)
             o 12/14/2015 (1),
             o 12/23/20152 (.8),
             o 2/9/2016 (.8)
             o 2/10/2016 (2.40)
             o 2/11/2016 (1.1)
             o 2/12/2016 (2.0)
             o 2/17/2016 (2.50)
             o 2/18/2016 (1.0)
         Liu entries (26.2)
             o 12/14/2015 (.3)
             o 12/21/2015 (.4),
             o 12/21/2015 (3.2)
             o 12/23/2015 (2.0)
             o 1/12/2016 (3.0)3
             o 1/28/16 (4.20)4
             o 1/29/2016 (1.50)5
             o 2/1/2016 (3.20)6

             o 2/5/2016 (1.30)
             o 2/8/2016 (.8)
             o 2/17/2016 (4.20)7
             o 2/18/2016 (2.10)8
         Steiner (4.60)
             o 2/9/2016 (1.30)
             o 2/10/2016 (3.0),
         Bonney (2.0)
             o 1/11/2016 (2.0 hours),


2 It is assumed this “strategy call” is regarding the Complaint based on Ms. Liu’s time entry.
3
  Perhaps Ms. Liu could be referencing Bednasek complaint, but that would be odd. The Second Amended
Complaint was filed with the court as part of a motion on 12/21/2015 and then ultimately filed on
1/21/2015. See Keener Dkt #s 50, 58. But if this is not for purposes of the Fish case, then Ms. Liu has not
necessarily shown how three hours to review pleadings and “documents” in another case was reasonably
necessary anyway. Additionally, had Plaintiffs provided billing statements by task, there would be no
question as to which task this was related.
4 Does not describe how much time is spent on the complaint vs the preliminary injunction and reviewing

Kansas election laws
5 Does not specify preliminary injunction vs complaint
6 Does not specify PI v Cmpl v Deposition doc memo
7 Does not indicate time spent on complaint vs class certification briefing or “weekly conference call”
8 Does not indicate time spent on complaint vs class certification briefing


                                                    2
        Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 23 of 30




        Danjuma (5.07)
            o 1/20/2016, 1/22/2016 (5.07 hours),
        Lakin (3.13)
            o 1/25/2016, 2/17/2016 (3.13 hours)
        Thus, the in addition to Mr. Ho’s up to 23.68 hours on the complaint, the other

Plaintiffs’ counsel billed up to 52.3 billable hours. That equates to as many as 79 billable

hours Fish Plaintiffs are seeking just on the initial 33 page complaint. That does not

include the unbilled time or paralegal time spent editing and researching the document.




                                             3
                                  Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 24 of 30


Term Incidence Chart
                                Class             Summary Judgment        Daubert/Limine/Exclude      Sanction/Compel/Contempt/Strike
                    Hours          Bill         Hours     Bill           Hours     Bill             Hours      Bill
Lila Carpenter                 0.2       $22.00    104.62 $11,508.20         26.43        $2,907.30     34.05                $3,745.50
Sophia Lakin                   3.8      $912.00    105.67 $25,360.80         57.45       $13,788.00     17.64                $4,233.60
Emily Zhang                                                                  61.66       $12,023.70
Orion Danjuma                 34.2 $8,550.00       293.27 $73,317.50         37.93        $9,482.50       37.2               $9,300.00
Molly Rugg                     4.5      $495.00                                                            1.5                 $165.00
Dale Ho                       3.69 $1,845.00       105.47 $52,735.00         52.52       $26,260.00     45.92               $22,960.00
Dechert Attorneys            175.2 $67,798.00      536.67 $121,187.75      424.95        $90,526.75    254.58               $71,358.10
Doug Bonney                    7.9 $3,950.00          2.5      $1,250.00         0            $0.00       12.8               $6,400.00
Totals:                     229.49 $83,572.00      1148.2 $285,359.25      660.94       $154,988.25    403.69              $118,162.20
                           Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 25 of 30



         Department of Revenue             Unseal                Complaint                  Cite                        Call
        Hours       Bill           Hours      Bill         Hours      Bill       Hours      Bill            Hours      Bill
LC             1.21        $133.10     22.84 $2,512.40              0      $0.00   176.74        $19,441.40       4.12           $453.20
SL             5.05      $1,212.00        2.4      $576.00       4.79 $1,149.60        2.05         $492.00   142.73          $34,255.20
EZ                                                                                                                7.53         $1,468.35
OD             8.14      $2,035.00     54.44 $13,610.00        19.04 $4,760.00                                  93.72         $23,430.00
MR             2.25        $247.50                             12.25 $1,347.50           36       $3,960.00          3           $330.00
DH             2.49      $1,245.00       8.69 $4,345.00        33.39 $16,695.00      10.69        $5,345.00     63.64         $31,820.00
Dech           23.8     $10,425.00          2 $1,000.00          68.5 $20,100.50       29.5       $5,752.00   457.77         $147,174.65
DB                5      $2,500.00          0        $0.00        2.5 $1,250.00           0           $0.00        1.4           $700.00
Total         47.94     $17,797.60     90.37 $22,043.40      140.47 $45,302.60     254.98        $34,990.40   773.91         $239,631.40
                          Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 26 of 30



                 Proof                     Edit                   Review                    Revise                        Prep
        Hours     Bill            Hours Bill              Hours     Bill            Hours     Bill         Hours        Bill
LC          83.37       $9,170.70    12.2       $1,342.00     33.54       $3,689.40         0        $0.00        84.73            $9,320.30
SL              0           $0.00   31.08       $7,459.20   277.22       $66,532.80   168.58 $40,459.20           17.74            $4,257.60
EZ                                                                                                                 11.7            $2,281.50
OD           3.23         $807.50 367.02      $91,755.00      168.5      $42,125.00   200.47 $50,117.50          189.47           $47,367.50
MR             21       $2,310.00      4.5         $20.25                                                         25.75            $2,832.50
DH           37.4       $7,293.00   14.86       $7,430.00     77.48      $38,740.00   601.32 $300,660.00         199.37           $99,685.00
Dech         37.4       $7,293.00   404.3     $79,158.00    1180.6 $205,243.50        616.02 $205,243.50         1732.3          $533,162.00
DB              0           $0.00      1.6        $800.00     101.2      $50,600.00       1.8      $900.00         42.1           $21,050.00
Total       182.4      $26,874.20 835.56 $187,964.45 1838.54 $406,930.70 1588.19 $597,380.20                   2303.16           $719,956.40
                          Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 27 of 30



                     Draft                      Meeting/Mtg
        Hours           Bill            Hours      Bill
LC                 1.87         $205.70
SL               498.31 $119,594.40         129.7       $31,128.00
EZ                 0.88         $171.60          2         $390.00
OD               202.99      $50,747.50     17.82        $4,455.00
MR                  3.5         $385.00
DH               344.09 $172,045.00         12.27        $6,135.00
Dech              729.9 $180,089.00       111.42        $34,938.90
DB                 17.6       $8,800.00       18.3       $9,150.00
Total           1799.14 $532,038.20       291.51        $86,196.90
               Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 28 of 30



Deckard, Connie

From:                             Dale Ho <dho@aclu.org>
Sent:                             Friday, March 5, 2021 5:43 AM
To:                               Parker, Stanley
Cc:                               Johnson, Mark P.; Depew, Dennis; Sophia Lakin; Woods, Curtis E.; Mark Emert; Sharon
                                  Brett; Liu, Angela; Willoughby, M J.; Deckard, Connie; Steiner, Neil; Roe, Garrett [KSOS];
                                  Laue, Brant
Subject:                          Re: Fee Issues



CAUTION: This email originated from outside of the Office of The Attorney General of Kansas organization.
Do not click links or open attachments unless you recognize the sender and know the content is safe.




Stan,



Thanks for your message.



First, thank you for clearly confirming your view that that the "there is simply insufficient time to attempt to
informally resolve all issues" prior to your March 15 deadline for opposing our motions for attorneys fees.




Second, we have provided all underlying documentation necessary for resolution of this dispute. We have no obligation
to format or sort our time entries according to your preferences. Moreover, as you know, Local Rule 54.2(f) prohibits
discovery in connection with motions for attorney's fees.




Third, we have been willing to meet with you throughout this process. Indeed, we accepted your offers to confer on
three separate dates: on February 8; again on February 26; and again on March 5. Each time we have done so, however,
you have backed out and declined to meet with us. This hardly seems like good faith.




Nevertheless, we remain willing to confer with you at any time to discuss resolution of this matter without further
litigation, if you would provide us with an offer to settle this dispute, which could form the starting point for a
meaningful negotiation. Unless and until you are willing to provide us with such an offer, we see no need confer or to
agree to mediation.




Regards,
                                                            1
              Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 29 of 30



Dale Ho
Director, ACLU Voting Rights Project
125 Broad St., 18th Floor
New York, NY 10004
212-549-2693
dale.ho@aclu.org
@dale_e_ho



      On Mar 4, 2021, at 6:13 PM, Parker, Stanley <Stanley.Parker@ag.ks.gov> wrote:


      Dale,

     Given your filing on Monday stating that you have discharged your obligation to consult with us, it is
     unclear why you are requesting this meeting. However, as a show of our continued good faith, we
     remain willing to participate in a conference call as outlined herein. We are always willing to talk,
     notwithstanding Court deadlines.

      Our review of the hundreds of pages submitted continues, but is not yet complete. One issue is that you
      submitted the records by timekeeper rather than by task. We request that you send the documents
      resorted by task rather than by timekeeper as soon as possible but no later than Tuesday March 9, 2021.

      In a similar vein, you have provided no invoices or receipts supporting your claimed costs. Please
      provide those documents as soon as possible but no later than Tuesday March 9, 2021.

      Although the review has been difficult and time consuming given the manner in which it was presented,
      its considerable volume, and the limited time available, we have identified a lot of duplication of effort
      resulting in an unreasonable number of hours expended per task or for example billing for several
      attorneys when only one attorney should have billed, such as, for example, in depositions.

     Through laborious efforts, we have identified many instances of non‐compensable time such as tasks
     which should not have been billed at all. Frankly, there is so much that it would be impossible to resolve
     in a single phone call. Our deadline to file our response to your submissions is March 15. Since those
     submissions total close to 500 pages, it appears there is simply insufficient time to attempt to informally
     resolve all issues prior to that deadline.

      As we previously suggested, we believe the best path forward toward a possible quick resolution of this
      matter without further litigation is to engage in mediation. The mediation can be conducted by Zoom or
      other mutually convenient means. If you agree, we will file an unopposed motion for mediation. If you
      object to mediation, we will so indicate in our motion.

      Thanks,
      Stan

      Stanley R. Parker
      Assistant Attorney General/Trial Counsel
      Civil Litigation Division
      Complex Tort Defense Unit

                                                          2
         Case 2:16-cv-02105-JAR Document 590-1 Filed 03/16/21 Page 30 of 30


Office of Kansas Attorney General Derek Schmidt
120 SW 10th Avenue, 2nd Floor
Topeka, KS 66612‐1597
Phone: 785‐296‐2215
Direct: 785‐368‐8423
Fax: 785‐291‐3767
stanley.parker@ag.ks.gov
www.ag.ks.gov

This communication, and any attachments, is private and confidential and for the exclusive use of the intended recipient. The information
contained herein as well as any attachments is confidential and privileged under the joint prosecution or investigation privilege, attorney‐
client privilege, work product privilege, joint defense privilege, or any other applicable privilege or immunity. If you are not the intended
recipient and have received this communication in error, please notify the sender immediately and destroy the original message and all
copies. Any unauthorized disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication is
strictly prohibited. Receipt by anyone other than the intended recipient is not a waiver of any protection, privilege, or immunity. Please note
also that the Kansas Open Records Act provides that public records, including correspondence to me via e‐mail, may be subject to disclosure
unless otherwise protected by law.




From: Dale Ho <dho@aclu.org>
Sent: Tuesday, March 2, 2021 10:15 AM
To: Parker, Stanley <Stanley.Parker@ag.ks.gov>; 'Johnson, Mark P.' <mark.johnson@dentons.com>
Cc: Depew, Dennis <Dennis.Depew@ag.ks.gov>; Sophia Lakin <slakin@aclu.org>; Woods, Curtis E.
<curtis.woods@dentons.com>; Mark Emert <memert@faganemert.com>; Sharon Brett
<sbrett@aclukansas.org>; Liu, Angela <Angela.Liu@dechert.com>; Willoughby, M J.
<MJ.Willoughby@ag.ks.gov>; Deckard, Connie <Connie.Deckard@ag.ks.gov>; Steiner, Neil
<neil.steiner@dechert.com>; 'Roe, Garrett [KSOS]' <Garrett.Roe@ks.gov>; Laue, Brant
<Brant.Laue@ag.ks.gov>
Subject: RE: Fee Issues


CAUTION: This email originated from outside of the Office of The Attorney General of Kansas
organization. Do not click links or open attachments unless you recognize the sender and know
the content is safe.


Stan,

I’m following up on the email below. You suggested that we confer on Friday, March 5. As noted
previously, we are available on that date at the following times:

     •          Between 10:30 am and 12:00 pm CT
     •          after 1 pm CT

Please let us know what time within these windows you are available on Friday.

And as noted, to facilitate the consultation, at least 24 hours before we meet, please provide us with
specific objections to our fees applications and an offer to settle this dispute.

Regards,

Dale Ho


                                                                       3
